                                      ALBERT Y. DAYAN
                                        Attorney at Law
                                  80-02 Kew Gardens Rd., #902
                                    Kew Gardens, N.Y. 11415
                                       Tel: (718) 268-9400
                                       Fax: (718) 268-9404
	  
                                                                            August 11, 2021


By ECF
The Honorable Denis R. Hurley
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722
               Re:     United States v. Jack Cabasso
                       Docket No. 19-CR-582 (DRH) (ARL)
Dear Judge Hurley:
              Please accept this letter-reply to the Government’s opposition to Mr. Cabasso’s
July 8, 2021 Motion to modify defendant’s conditions of his pretrial release (the “Motion” or
“Mot.,” Dkt. No. 199) and as opposition to the Government’s cross-motion to return the
defendant to home confinement and revoke his permission to communicate with Aventura’s
former customers, employees and new business customers.
       I.      Defendant Did “Contemporaneously” Maintain Records, Provided When
               Requested, and Complied with All Other Pretrial Requests – (See Exhibit A – July
               29, 2021 email to Pretrial Services with attached bi-weekly contact list reports for
               all periods)

               A.      Defendant Maintained Contact Records and Provided When Requested by
                       Counsel
               The Government referenced they received a single list of contacts on November
25, 2020 from myself as Counsel for Mr. Cabasso, which was the established protocol. Nothing
further beyond the first list of contacts was ever requested from Mr. Cabasso by the Government,
Pretrial Services or myself. Notwithstanding, that no further requests for records were made,
Mr. Cabasso did in fact maintain “contemporaneous” contact records referenced in “Exhibit A”
and immediately emailed it to Pretrial Officer Moore when the request was made on the 29th day
of July, 2021.
                Since the initial request for the contact lists, in the 10-month period in question:
(a) the Government never mentioned to the undersigned nor the Court directly or indirectly that
they were expecting the contact lists, (b) Pretrial services, who received defendant’s monthly
submitted reports, regular documentation regarding other matters and made numerous personal
visits, also never once referenced or requested the contact lists until the day before the
Government filed their cross-motion, (c) when Pretrial Services did ask Mr. Cabasso for the
contact lists there was no inference of timeliness (d) in Court status conferences in December
2020, March 2021, June 2021, the Government and Pretrial Services made no mention of any
contact list or compliance issues, and (e) from November 25, 2020 and well into 2021 the
Government participated in numerous communications with the undersigned on “various
matters” and no mention of contact lists.
              B.      The Defendant Complied with All Pretrial Requests Including Maintaining
                      All Contact Records
               Mr. Cabasso has submitted to Pretrial Services his monthly status reports, medical
visit reports and legal travel permissions as requested. There were no other Pretrial Services
requests.
              C.      Timing of the Request for Contact Lists
              On the day prior to the Government’s cross-motion submission, Pretrial
Services Officer Moore, contacted Mr. Cabasso requesting a video visit to his home. Mr.
Cabasso complied. Pretrial Services Officer Moore also requested a tour and walk through of Mr.
Cabasso’s place of work, at the Aventura facility. Mr. Cabasso complied.
              In the same series of communications, ostensibly at the prompting of the
Government, Mr. Moore respectfully requested the contact lists as referenced in “Exhibit A”
which Mr. Cabasso furnished immediately when requested. No mention of anything being
previously due.
              II.     Government First Oral and Written Statements Made to the Magistrate for
                      Purposes of Detention are Presently Unsupported and Diametrically
                      Opposed by Rule 16 “Evidence” and other evidence Attached as Exhibits
                      Herein.
               Notwithstanding that the Government’s first oral and written statements made to
the Magistrate for purposes of detention were unsupported when made and now and are
diametrically opposed by undeniable Rule 16 “evidence” produced, they nevertheless refuse to
waver from the Complaint, Arraignment, Bail Detention Memorandum, Indictment and other
oral statements made to the Magistrate for purposes of determining defendant’s initial bail
conditions. (a) Aventura was one big fraud with no legitimate business the Government could
find, (b) The U.S. Government was “unknowingly” purchasing Chinese security cameras, (c) Mr.
Cabasso created a national security risk, (d) Aventura manufactured nothing in the United States,
and (e) in the 13-year span alleged in the Indictment, Aventura committed an $88,000.000.00
fraud (representing the entire amount of Aventura’s gross revenues).
              A.      Aventura’s gross revenue of $88,000.000.00 was predominantly the result
                      of services and consulting contracts with respect to U.S. Government and
                      non-related private sector business. U.S. Government and U.S.
                      Government Official Websites Rightfully Designated Aventura’s U.S.
                      Government Business mainly as “Services” and Products Unrelated to
                      This Indictment.
               Any U.S. Government award of more than $25,000 must be displayed on a
publicly accessible and searchable website to give the American public access to information on
how their tax dollars are being spent. USASpending.gov is the official U.S. Government website

                                               2
	  
for such purpose. Notwithstanding that the Defense in this case has made several oral and
written requests of the prosecutors in this case and FOIA requests of the U.S. Government for all
“official” Aventura contracts as reflected on USASpending.gov to corroborate the fact that most
of the contracts between Aventura and U.S. Government were services related, the production of
which prior contracts between Government and Aventura have been withheld.
               If the prosecutors in this case will resort to arguing that Aventura services
contracts would not have been obtained but for the woman owned business concept, then we ask
them to produce the contracts they referenced between Aventura and U.S. Government where the
contract was solicited and awarded by the U.S. Government as a “set-aside” as prescribed by law
for Woman-Owned as described in the indictment and complaint.                    A review of
USASpending.gov identifies the contracts were not solicited or awarded on the basis of Woman-
Owned.
               USASpending.gov list of contracts with Aventura currently in possession of
Government and unaccountably not yet produced, should undoubtedly controvert Government’s
allegations that Aventura obtained contracts with the government, based on woman-owned-
business and it would certainly controvert their rather sweeping allegations of an $88,000.000.00
fraud. Moreover, Aventura’s physical books, records and other communications also in the
possession of the Government, similarly not yet produced without an explanation, should further
confirm that the majority of Aventura revenue was services (not sale of goods) and the majority
of Aventura revenue was non-U.S. Government. Assertions to the contrary are simply erroneous.


              III.    U.S. Government Overt, Tacit and “Verbal” Acknowledgment of
                      Purchasing PRC (Peoples Republic of China) Security Equipment
                      annihilates Government’s accusation that Aventura sold Chines Made
                      Products to unwary U.S. Government and Compromised National Security
              A. U.S. Government Supported Security Industry Association (SIA), To this Day
                 is Closely Aligned with PRC Hikvision, PRC Dahua, China Security Industry
                 Association & Fortune 500s
               The Security Industry Association (SIA), is the closely aligned working
public/private partnership between the U.S. Government and industry, regularly conducting joint
summits “SIAGovSummit” (See Exhibit B –SIAGovSummit – speaker list – note Senior U.S.
Government Officials).
                However, members of SIA (See Exhibit C) included Hikvision, the world’s
largest security equipment manufacturer with $85 billion, 40,000+ employees and supplier to the
Fortune 500 security companies), Dahua, China Security & Protection Industry Association, and
Fortune 500s companies and their dealers historically and currently are in contract with U.S.
Government. The U.S. Government’s close and undeniable relationship” with Hikvision, Dahua
and other Chinese associated organizations disproves the Government’s assertions that Aventura
compromised national security by selling Chinese made products to unwary U.S. government.




                                               3
	  
              B. The U.S Government “Knowingly” and “Pervasively” Purchased Chinese
                 Hikvision and other PRC Security Camera Equipment, Past and Present – (See
                 Exhibit D & E – recent joint journalistic investigative reports evidencing U.S.
                 Government Hikvision purchases mapped & U.S. Government Agencies
                 Chinese security equipment purchases through a network of American
                 resellers before and after Aventura was “forced” to close its doors)
              On May 24, 2021, IPVM a well-known and highly respected security industry
publication and Tech Crunch co-reported an investigative article “Exhibit D” titled “US
Government Purchases of Dahua and Hikvision Mapped.” The article identifies 300+ different
U.S. Government organizations having knowingly purchased purportedly banned Chinese Dahua
and Hikvision products for decades prior to Aventura Indictment and, ironically, in increasing
numbers doing the same 2-years after Aventura was scapegoated and “forced” to close its doors.
               Furthermore, it was only ten weeks prior to Mr. Cabasso’s arrest that the U.S.
Government National Defense Authorization Act (NDAA) banned U.S. companies from dealing
with Chinese Dahua and Hikvision products. On that score, why would the U.S. government
need to specifically single-out and ban dealing with Chinese Dahua and Hikvision products on or
about September of 2019, if it was purportedly illegal for Aventura and others to do deal with
any Chinese company prior to that date.
               Moreover, on July 20, 2021 a joint investigation by IPVM and The Intercept titled
a report “Exhibit E,” “U.S. Military Bought Cameras in Violation of America’s Own China
Sanctions.” Senior White House Official confirmed the decades long accepted procurement
practice of U.S. Government agencies purchasing PRC security cameras.
              C. Senior White House Official Confirms the U.S. Government “Knowledge”
                 and “Acceptance of Culpability” (See Exhibit F – Interview of U.S. Air Force
                 Brigadier General Robert S. Spalding III – note bracketed text bottom page 2)
               Named in the IPVM article were Chinese-made Honeywell, Bosch, GE and others
security camera equipment products purchased by the U.S. Government. The same as identified
in defendant’s Motion, previous to the release of the article. IPVM interviewed “on-camera”
Retired U.S. Air Force Brigadier General Robert S. Spalding III, the Senior Director for
Strategic Planning at the White House National Security Council and previous Department
of Defense Senior Defense Official & Defense Attaché in China during the previous
administration for the article referenced “Exhibit F.” Former Brigadier General Spalding’s
response to the article was:
              “Well, it’s not surprising. I think part of the challenge of moving
              manufacturing to China, which is essentially what the world has done, is
              that nearly everything has components from or is entirely manufactured in
              China. So it's very difficult to source products that aren't manufactured in
              China.” ‘The federal government bears some culpability’...”
             The U.S. Government tacitly acknowledged its accepted procurement practice of
Chinese made products. Any assertion of a nefarious nature and an “unknowing” U.S.
Government is simply false.



                                               4
	  
              D. U.S. Government Agency CISA - Responsible for U.S. National Security
                 Directed Federal Agencies to Chinese-Owned and Operated Website for
                 Guidance & Updates (See Exhibit G – CISA Hikvision Advisory to U.S.
                 Government Agencies May 04, 2017).
                Cybersecurity and Infrastructure Security Agency (CISA) is the United States
federal agency, under the Department of Homeland Security (DHS), and responsible for
“national security” for federal agencies. Upon information and belief CISA never declared
Chinese Dahua and Hikvision products as a threat to national security and on the contrary
directed on how to continuously patch and use of Hikvision Chinese security cameras on U.S.
Department of Defense networks. Specifically, on May 04, 2017, CISA issued Advisory (ICSA-
17-124-01) titled, “Hikvision Cameras,” Chinese-made and one of the most widely used security
cameras by the U.S. Government. CISA didn’t reference a national security threat nor to remove
Hikvision from U.S. Government networks. Instead, CISA pointed Federal agencies to PRC
Hikvision’s Chinese owned and operated website to download Chinese updates into the U.S.
Government networks for Hikvision cameras. Acknowledging it was “knowingly” being used
inside U.S. Government networks, dispelling the Government’s inference in this case of a
national security threat and ban on Chinese security equipment.
              E. Hikvision SIA Board Member - Appointed to Cybersecurity Advisory Board
                 in 2018, While Investigating Aventura & Defendant for Alleged Hikvision
                 Natural Security Threat (See Exhibit H – press release announcement of
                 Hikvision appointment)
              In 2017, SIA endorsed Aventura as having, “a strong history as an innovative
manufacturer of hardware and software products and peripheral solutions…” (See Exhibit I)
In April 2018, The SIA appointed Hikvision to its Cybersecurity Advisory Board and, two
business days after Mr. Cabasso’s was scapegoated and the shutdown of Aventura; Hikvision
and the other Fortune 500s members of SIA continued to do business with the Chinese
manufactured products.
              F. Just “Weeks” Ago, Hikvision SIA Cybersecurity Advisory Board Member
                 (Who 2-Years Ago Was a Purported National Security Threat) to Lecture U.S.
                 Government on Cyber Security. (See Exhibit J – SIA Webinar announcement
                 with Hikvision as Presenter)
               On July 8, 2021, Hikvision’s Senior Director of Cybersecurity and SIA
Cybersecurity Board Executive was to give a lecture on behalf of SIA to U.S. Government
Officials and industry personnel on cybersecurity and participate in the referenced upcoming
joint SIA & U.S. Government Summit “SIAGovSummit.” Hikvision has been participating with
the U.S. Government on Cybersecurity long before and for years after the defendant’s arrest.
              G. U.S. Department of Defense Soliciting and Sole Sourcing Hikvision as a
                 Mandatory Requirement as “the Only Thing That Will Work on U.S.
                 Department of Defense Networks” – (See Exhibit K – sole source solicitation
                 of Hikvision - note bracketed areas pages 1 and 2)
              As example, in “Exhibit K,” dated January 30, 2018, the Department of Defense,
while investigating defendant for its alleged ties to PRC Hikvision, solicited on Solicitation

                                              5
	  
Number M6700118Q1083 Hikvision on a sole source basis. The Hikvision security cameras
and recorders, were specified by the DoD to the exclusion of all others. The basis stated for the
sole source justification by Department of Defense and U.S. Government procurement officials
was, “the brand name camera (Hikvision) and all other parts attached are the only ones that will
work in network with other cameras.”
               While investigating defendant and insisting the nature of the case were “National
Security Threats,” the U.S. Government years before the defendant’s arrest and through the
present (a) participated with the purported National Security Threat Hikvision in government
summits and security committees, (b) sent U.S. Government Agencies to Hikvision’s Chinese
owned and operated websites for installation of product updates directly onto U.S. Government
networks, (c) referenced the Hikvision products by model number and contact for support, (d)
insisted “Hikvision Chinese Product Only,” in procurements, (e) stated Hikvision is the only
product that would work on their U.S. Government networks, and (f) signed waivers to deviate
from standard, open to all U.S. Government procurement practices and created exceptions for
Hikvision as a sole source, authorized by DoD and U.S. Government Procurement officials.
               The allegations of Mr. Cabasso creating “National Security Risks” were
inaccurate and vastly exaggerated at his initial presentation.
              H. U.S. Government Chief Counsel Agrees to a Buy America Act Exemption
                 Waiver for Security Cameras – (See Exhibit L – note last paragraph)
               As evidenced on “Exhibit L,” on December 21, 2016, from application of the
Security Industry Association, aligned with the U.S. Government, Chief Government Counsel
Ellen Partridge granted a Buy America Waiver for network security cameras.
              IV.     “AVENTURA MANUFACTURES NOTHING”
                      Government is in Possession of Irrefutable Evidence of Aventura U.S.
                      Manufacturing Facility and Operations – (See Exhibit M – Photos of
                      Aventura manufacturing facility since 2015, Exhibit N - Photos of
                      Aventura manufacturing facility prior to 2015, & Exhibit O – Photos when
                      Agents disconnected and removed Aventura video recorders evidencing
                      the Aventura 20,000 square foot manufacturing facility and operations)
               The Government executed search warrants on the purportedly “non-existent”
Aventura manufacturing facility and operations at 48 Mall Drive, Commack, New York on the
morning of November 7, 2019. The Government is in possession of Aventura manufacturing
facility photos, months of video recordings of the more than 100 cameras in the Aventura
manufacturing facility stored on video recorders, showing its “active” manufacturing operations,
by Aventura manufacturing employees. None of which has been turned over to the defendant as
requested. Attached, as “Exhibit M”, are photographs of the 20,000 square foot U.S. based
Aventura manufacturing facility taken by third parties after the search warrants were executed
showing the manufacturing operations. Attached as “Exhibit N” are photographs of Aventura’s
manufacturing operations located at 180 Adams Avenue, Hauppauge, New York 11788, the
facility occupied prior to the acquisition of the recent manufacturing facility in Commack prior
to 2015.



                                               6
	  
               When Agents arrived on the morning of November 7, 2019, to execute the search
warrants, they observed the “active” Aventura manufacturing facilities. Attached, as “Exhibit O”
is the image frozen in time from a security monitor in the Aventura facility, when the agents
executing the search warrant unplugged the recorders. The same video recorders which provided
“real-time” evidence at the time of the search and stored months of historical video footage of
the Aventura manufacturing facilities with Aventura manufacturing employees, manufacturing
Aventura products.
                The Government in the Complaint “infer” there was no Aventura manufacturing
facility, referencing they reviewed an Aventura insurance policy with no category for
manufacturing employees. But, now that they have all the discovery and should have no reason
to delay in its production, the controverting information to their “inference” is the Aventura’s
payroll records, bank records, emails, electronic records and other records and evidence
acknowledging each and every Aventura employee and their employment responsibilities,
including manufacturing.
                We submit, on the subject of “manufacturing nothing”, the Government must
have prepared its Bail Detention Memorandum prior to executing the search warrants. However,
since it obtained the evidence pursuant to the Warrant, and now had a few years to examine it,
the allegations in the Bail Detention Memorandum should be corrected by them to reflect
Aventura’s manufacturing facility and the fact that Aventura did have significant manufacturing
operations.
       V.      Legal Standard
               A defendant who has been released pending trial may file “a motion for
amendment of the conditions of release.” 18 U.S.C. § 3145(a)(2). A court may at any time
amend its order to impose “different conditions of release.” 18 U.S.C. § 3142(c)(3). The
conditions of release imposed must be “the least restrictive [] condition, or combination of
conditions, that [the court] determines will reasonably assure the appearance of the person as
required and the safety of any other person and the community[.]” 18 U.S.C. § 3142(c)(1)(B);
see United States v. Reiner, 468 F.Supp.2d 393, 395 (E.D.N.Y. 2006).
               The authorization to modify the conditions of release “is based on the possibility
that a changed situation or new information may warrant altered release conditions.” Id. (citation
omitted). “Accordingly, ‘[c]onditions of bail should properly be modified if a substantial change
in circumstances as they existed at the time bail was fixed is clearly shown.’” Id. (quoting
United States v. Falcetti, No. 02 CR 140(ILG), 2002 WL 31921179, at *1 (E.D.N.Y. Oct. 31,
2002).
              Changed circumstances warranting a modification of a defendant’s conditions of
release exist where: (1) the evidence relied upon by the government to establish that the
defendant poses a risk of flight and/or a danger to the community has been undermined by new
information not available previously; or (2) new information indicates that the government’s case
is weaker than it was thought to be. See United States v. Stephens, 447 F.Supp.3d 63, 64-65
(S.D.N.Y. 2020) (ordering defendant’s release in light of changed circumstances where, among
other things, “the strength of the primary evidence relied upon by the Government to
demonstrate the danger the defendant poses to the community has been undermined by new
information not available to either party at the time of the March 6 hearing” and “this new

                                                7
	  
information [] indicates that the Government’s case is weaker than it believed it to be at the
March 6 hearing”).
                Courts have recognized that while the informality of bail hearings serves the
demands of speed, the magistrate or district judge must also ensure the reliability of the
evidence, "by selectively insisting upon the production of the underlying evidence or evidentiary
sources where their accuracy is in question." Martir, 782 F.2d at 1147 (emphasis omitted)
(quoting Acevedo-Ramos, 755 F.2d at 207). In Martir, a case where the government argued that
defendant posed a risk of flight and proceeded solely by proffer, we stated that "[i]n the informal
evidentiary framework of a detention hearing, the methods used to scrutinize government
proffers for reliability must lie within the discretion of the presiding judicial officer, informed by
an awareness of the high stakes involved." Id. at 1147.
                Unanticipated delays in the case may be a basis for modifying condition of release
if it “constitutes ‘information . . . that was not known to the movant at the time of the [bail]
hearing’” and “has a material bearing on the issue whether there are conditions of release that
will reasonably assure the appearance of [the defendant] as required.” United States v. Esposito,
354 F.Supp.3d 354, 359 (S.D.N.Y. 2019) (quoting 18 U.S.C. § 3142(f)(2)(B)).
       III.    Argument

               A.      Modification of Mr. Cabasso’s Conditions of Release Is Warranted in
                       Light Of Newly Discovered Evidence or -Lack Thereof-, Initially Relied
                       on by the Magistrate to Establish Bail Conditions
               “Ties to Communist China with No Extradition Treaty” Asserted Without Basis
                In its Bail Detention Memo, the Government without basis asserted Mr.
Cabasso’s ties to Communist China (PRC) with whom the U.S. Government does not have an
extradition treaty. Evidence of such ties has not and cannot be produced. Mr. Cabasso is a U.S.
born citizen with century long ties to the United States, is not of Asian descent in any lineage and
was an infrequent traveler to PRC for business purposes and had not been there in many years.
All supported by defendant’s passport and visas in the possession of the Government at the time
the assertions were made to the Magistrate.
               “Offshore Funds” - the Government Yet to Identify Any
                For purposes of determining bail conditions of the defendant, the Government in
oral statements to the Magistrate asked to consider by proffer what it “believed” were offshore
funds controlled the defendant have yet to be identified and without evidence. With more than 4
years of investigation, 13 agencies, cadres of investigators and 3 prosecutors no such funds were
identified or ever existed.
               “Siphoning and Obfuscation of Funds”- the Government Failing to Account for
“Both Sides of Lawful Transactions”
               In its Bail Detention Memo, the Government alleged the use of shell companies in
the “obfuscation” of millions of dollars referencing monies for a yacht, real estate and other
transactions as to infer “consciousness of defendant’s guilt and flight of money offshore.” The
Government, certainly now since they are in possession of Aventura and defendant’s financial

                                                  8
	  
records for the last four years, should inform this Court that they failed to recognize and inform
the Magistrate about corresponding return and lawfully accounted every dollar that had been
spent by Aventura for strictly business purposes. These omitted incoming transactions are
confirmed by seized attorneys’ contracts, closing documents, books and records in the possession
of the Government.
                As an example, on point, when the Government seized a Yacht in 2019, it
erroneously informed the Magistrate that it was a current corporate asset, which was purchased
in 2013 with Aventura “outbound” corporate funds. The Government failed to examine and
advise the Magistrate that the company sold the Yacht and reflected the “inbound monies,” back
in 2015, a transaction upon which this Court has specific familiarity. Similarly, all referenced
financial transactions proffered to the Magistrate follow the same erroneous pattern of one-sided
ledger accounting.
                Thirteen federal agencies, cadres of Agents and investigators, 3 prosecutors and
years of investigation “prior” to the arrest of the defendant, the Government asked the Magistrate
to determine defendant’s bail conditions on that which it “intended” to prove but could not
identify and still hasn’t and there was not a sufficient basis to allege.
               B.     Modification of Defendant’s Conditions of Release Is Now Warranted in
                      Light of Newly Discovered Evidence Demonstrating Governments Over
                      Reach at The Initial Presentation
                The Government purportedly based upon an “anonymous” tip, a competitor no
doubt, initiated an investigation and upon arrest of Mr. Cabasso and other Aventura employees.
But, as is demonstrated by discovery provided and not provided up to date, the Government
proffered a litany of inaccuracies to the Magistrate at the initial presentation. Despite the now
blatantly exposed inaccuracies and contradictions to the initial case they made to the Magistrate,
they unexplainably continue to make sweeping statements of one big $88 million fraud,
Aventura manufactured nothing, and defendant siphoned the assets, yet they fail to offer a
scintilla of the documentary and Rule 16 prima-facia evidence they used in support of the
allegations in the Complaint and Indictment, which should have been the nippiest to produce.
                While U.S. Government Agencies, FBI, DHS and IRS were conducting a multi-
year investigation into defendant and Aventura; in those same years as reflected on
USASpending.org Aventura possessed 7-figure and 8-figure multi-year security “consulting &
services” (not the sale of goods) programs with those same Agencies, unrelated to the
allegations. Defendant met “weekly” with and advised and consulted the FBI, DHS and IRS
over the same period and had relationships for a decade. The programs and associated Aventura
staff, 13 of which were “full-time onsite” at U.S. Government facilities, were managed by Mark
Peterson Aventura’s Director of Program Management, and formerly U.S. Pentagon Security
management and military. The government Agencies were not blindsided by Cabasso’s alleged
fraud, as is alleged by the Government. They were blindsided when Mr. Cabasso was arrested
because no one from the prosecution inquired of their counterparts about the nature of
Aventura’s legitimate and lawful business dealings with them, which undermine their case. (See
Exhibit P) – FBI/DHS emailing Peterson and defendant who was already in jail, expecting things
normal.



                                                9
	  
               C.     Modification of Mr. Cabasso’s Conditions of Release Is Warranted In
                      Light of Unexpected, Excessive Delays In The Case Due To its
                      Complexities
               Protracted Discovery Delays with No End in Sight at No Fault of Defendant
               The Government with 13-agencies, cadres of investigators and 3 prosecutors
began investigating this matter at a minimum 4 years ago. The Government fastidiously prepared
a 100-paragraph complaint, 40-page indictment with specific allegations, which it would require
indexed and catalogued supporting documentation for presentation for warrants, affidavit for
warrants, complaint and presentation to the grand jury for indictment. But, as stated above, as of
the current date defendant is still not in possession of the prima-facia evidence supporting the
allegations.    Instead, the Government has provided a rolling discovery of millions of
“randomized” documents causing the undersigned to search for “needles in a haystack” at
prohibitive financial costs and protracted human effort by a single practitioner. The
randomization creates logistical challenges in preparing a proper defense requiring preliminary
monumental organizational tasks.
                 The Government has cited on numerous occasions the continuing problems and
challenges of gathering what is over 400GB of information, which spans 2 decades. Discovery is
still in its infancy by no fault of the defendant. The recently uncovered evidence and its legal
nuances will undoubtedly protract discovery even further.
              Defendant and the undersigned are further disadvantaged approaching two years
into the case with (a) the Government having not returned defendant’s electronic devices or
copies thereof to begin preparation, (b) the Government seized 20-years of Aventura and
defendant’s physical records and have not returned or provided copies, and (c) the logistics of a
non-mobile defendant adds further delays.
               Defendant Needs to Gainfully Work
                The Government has seized all of Mr. Cabasso’s assets 2 years ago, while leaving
him with all the liabilities, crippling him financially. The unavoidable delays have exacerbated
the financial issues, and there is no further ability to borrow monies from friends and family who
have provided for Mr. Cabasso’s bail, ongoing legal costs and living expenses.
               The preparation for this trial is going to require frequent meetings with attorneys,
professionals, subject matter experts, investigators, and others on an unscheduled basis, all the
while trying to earn a living. Due to stigma this case has created Mr. Cabasso is pursuing
consulting and other work non-related security industry work, which can accommodate the
challenges of schedules. Mr. Cabasso cannot financially survive or defend this matter without
reasonable limited flexibility as sought in the Motion.
               Delays as a Result of the Initial Covid Pandemic and its Apparent Return and
               Unknown Length and Affects
               The once in a century global pandemic (Covid-19) and now apparent escalated
return with unknown consequences could never have been predicted. The associated delays have
caused and will cause indeterminate delays in proceedings.


                                                10
	  
                The request sought would make for due process and judicial expediency. The
Government has a 4-year disproportionate advantage with unlimited human and financial
resources, while Mr. Cabasso and the undersigned as a sole practitioner has been limited in just
about every aspect necessary to mount a vigorous defense, which is exacerbated by the
restrictions imposed.
               D.     Request for Local Travel is Dissimilar to a Request for Foreign Travel to
                      Country Without Extradition
               The Government in its cross-motion references United States v. Fishman, No. 20-
CR-160 (MKV), 2020 WL 6365353 at *1 (S.D.N.Y. Oct. 29, 2020). In considering the motion,
the Court is guided by the same factors that govern an initial determination to impose conditions
of release.
               Defendant Fishman was requesting to travel internationally to the United Arab
Emirates. As the Government notes and Magistrate Judge Parker ruled, waivers of extradition
like the one Fishman has signed largely are meaningless, especially as applied against a country
with which the United States has no operative extradition treaty, like the UAE. See Initial
Request Order at 10-13.
               Local travel in and around Metro NYC is dissimilar to requesting travel to a
foreign country with no operative extradition treaty. The Government allegations as defendant
being a flight risk to Communist China with no extradition treaty and offshore funds at
defendant’s disposal were baseless and unsupported when made.
               Mr. Cabasso is requesting limited travel locally in the E.D.N.Y and S.D.N.Y
where he has been traveling to and from court, work, doctors’ appointments, legal appointments,
and so forth for the last 19 months, after serving 2 months in jail demonstrating from
“experience” the antithesis of a flight risk.
                 While the Bail Reform Act directs the conditions of release imposed must be “the
least restrictive [] condition, or combination of conditions, (of which there are many) that [the
court] determines will reasonably assure the appearance of the person as required, the
Government request the Court to impose the maximum restrictive short of incarceration (which
is just an issue of “geography”), without basis.
               E.     Home Detention is a Punitive Form of “Incarceration” and Unreasonable
                      Restrictions are a Due Process Violation
                The Government inference is Home Detention is not punitive. The Government
states, “But the defendant is not in jail. He was subject to pretrial detention for two months and
was released on January 6, 2020.”
                Where there is to be a presumption of innocence, Mr. Cabasso has already served
pretrial detention consisting of 2 months in jail, 8 months of home incarceration without the
ability to leave the house (unless medical or legal), 11 months of home detention where he is
only permitted to travel to and from his place of work.
               Home confinement is undoubtedly “punitive,” and a form of punishment as
previous draft versions federal sentencing guidelines never disputed such and acknowledged it as


                                               11
	  
punishment on a one-for-one basis for jail time. What will become at minimum 4 years of such
conditions is a due process violation.
                Officials at one of the largest and oldest monitoring services, (Pride, Inc.) of West
Palm Beach, Florida, believe that 90 to 120 days is the most reasonable duration for
electronically enforced confinement. “Probation officers we interviewed generally agree with the
six-month limit on the duration of home incarceration. Some feel that this is ordinarily the
maximum tolerable length even for home detention. They note that the difficulty of serving such
a sentence is underestimated when the isolation is not taken into account. Remaining at home for
long periods can be excruciatingly boring-a form of solitary confinement.” See Schmidt,
Electronic Monitors, 50 Fed. Probation 56 (1986).
               There is no doubt that the longer the pretrial detention the more likely the denial
of due process. Typically, this factor weighs in favor of the moving defendant. See, e.g., United
States v. Gonzales-Claudio, 806 F.2d 334, 341 (2d Cir. 1986)("detention that has lasted for
fourteen months and, without speculation, is scheduled to last considerably longer, points
strongly to a denial of due process"). When considering discovery challenges coupled with
Covid nothing could be more speculative than attempting to calculate the indeterminate.
               F.      Request for Evidentiary Hearing for Due Process, if Necessary
                The Government in its Bail Detention Memorandum to Magistrate Reyes
remanding Mr. Cabasso pending trial cites, “Evidentiary rules do not apply at detention hearings
and the government is entitled to present evidence by way of proffer, among other means. See 18
U.S.C. § 3142(f)(2); see also United States v. LaFontaine, 210 F.3d 125, 130-31 (2d Cir. 2000).
In the pre-trial context, few detention hearings involve live testimony or cross examination.”
Such for judicial expediency not as a substitute.
                Because a magistrate judge is not required to permit the Government to proceed
by proffer and may instead require live testimony, the procedure which permits the Government
to proceed by proffer is a courtesy, which is provided to the Government in order to streamline
the proceeding. See Cooper, 2008 WL 2331051, at *1 (noting that Case 1:13-cr-20850-UU
Document 43 Entered on FLSD Docket 01/14/14 11:43:07 Page 6 of 10 7 allowing the
Government to proceed by proffer conserves public resources and the time of law
enforcement). However, Courts have recognized that while the informality of bail hearings
serves the demands of speed, the magistrate or district judge must also ensure the reliability of
the evidence, "by selectively insisting upon the production of the underlying evidence or
evidentiary sources where their accuracy is in question." Martir, 782 F.2d at 1147. In that case,
we criticized the government's proffer for simply stating in "general and conclusory terms what it
hoped to prove."
               In this case there was no evidentiary support provided to the Magistrate of the
defendant as a flight risk. The Government stated what they “intended” to prove which has not
transpired. More specifically defendant’s ties to Communist China, offshore assets upon which
to rely, $88,000.000.00 fraud, national security threat, etc.
              If the Court is persuaded to deny defendant’s limited travel request based on
Government proffered statements made at Arraignment, which we provide evidence were grossly
inaccurate and “unsupported by evidence” through the current day and relied upon by the

                                                 12
	  
Magistrate, we would respectfully request of the Court an Evidentiary Hearing. The
Government in its cross-motion makes no attempt to refute defendant’s assertions and has yet to
produce the prima facia evidence underlying the indictment 4 years into the investigation.
Therefore, a hearing may be the only recourse to resolve the matter. For the Court to summarily
accept the Government’s position in the absence of evidence for the basis of the assertions would
be prejudicial to the defendant.
       IV.    Conclusion
               There are “significant” changes in circumstances warranting a modification of
defendant’s conditions of release. For the reasons set forth above, the undersigned respectfully
submits that the Court approve Mr. Cabasso’s Motion to modify the limited conditions of his
release and deny the Government’s cross-motion to reimpose the bond conditions that were in
place before September 22, 2020, in its entirety, which serve no regulatory purpose. The
Government should correct the record as to all blatant inaccuracies.


                                            Respectfully submitted,


                                            ________/s/__________
                                            Albert Y. Dayan, Esq.
                                            Attorney at Law




                                               13
	  
